Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed February 7, 2022 is acknowledged.
-	Claim(s) 1, 12, 22, 27-28 is/are amended
- 	Claim(s) 2-5, 13-16, 24, 26 is/are canceled
-	Claim(s) 1, 6-12, 17-23, 25, 27-28 is/are pending in the application.

This action is FINAL
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Examiner respectfully withdraws the rejection under 35 USC 112.  Applicant’s amendment has rendered the rejection moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-9, 11-12, 17-22, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al, U.S. Patent Publication No. 2014/0055352 in view of Tu et al, U.S. Patent Publication No. 2015/0189253, Kim et al, U.S. Patent Publication No. 2014/0098018, Adhikari, U.S. Patent Publication No. 2011/0110560, Kipman et al, U.S. Patent Publication No. 20100195867, Merrell et al, U.S. Patent Publication No. 20100299642 and Ricci, U.S. Patent Publication No. 20140309879.
Consider claim 1, Davis teaches a method, comprising: receiving, from more than one sensor (see Davis figure 1C, element 107 sensors) of a band shaped wearable device (see Davis figure 1C element 101 wrist console), depth data, light imaging system on the top and bottom of wrist consoles worn by a user. In embodiments, a device scans the top and bottom of the hand and fingers, the body, and any objects in the hand or in the field of the depth (z) distance is measured by triangulation of the light beam reflection off of the target surface to the light sensor either mapping the target surface depth when the light beams are in motion and the object is stationary or dynamically identifying the position of the scanned object when the light beams are fixed and the scanned object is in motion.); 

forming, from the first set of depth data and the second set of depth data, at least one image associated with the gesture performed by the user by creating an image from each of the first set of depth data and the second set of depth data and combining the images to form the at least one image (see Davis figures 3A-3L and paragraphs 0104-0116 specifically for example paragraphs 0105-0108 where FIGS. 3E and 3F are perspective views illustrating the wrist console 101 generating a depth and color mapped hand 304 performing a combination of light mapping and imaging using 3D cameras 108 or 4D imaging using a plenoptic multi-lens array cameras 108 on both the top module and bottom of the wrist console 101) 

grid follows the surface shape, texture, and contours of the 3D mapped object and figures 3E-3F where perspective views illustrating the wrist console 101 generating a depth and color mapped hand 304 performing a combination of light mapping and imaging using 3D cameras 108 or 4D imaging using a plenoptic multi-lens array cameras 108 on both the top module and bottom of the wrist console 101 for a single hand are illustrated); 

identifying, using a processor (see Davis figure 22, element 2001 processor and memory), the gesture performed by the user from the single signal stream (see Davis paragraph 0065, 0070, 0072, 0075, 0078, 0087, 0090, 0111-0128 where light mapping system is used both for initial mapping and modeling of the hand, body, objects, and environment and to dynamically monitor hand, finger, body, and object motion for gesture interfacing and control); and 



Davis does not appear to explicitly disclose forming at least one image from the first and second set of depth data by aligning the images using a pixel to pixel alignment technique.  In the same field of endeavor, depth map aligning, Tu teaches that an aligning method obtains by pixel to pixel a residual difference of at least one pixel, which is not a hole by subtracting pixel value of a left virtual view image and a right virtual view image so as to correct a depth value of at least one pixel (see Tu figures 2-4 and paragraphs 0008, 0020-0027 where the aligning method performs a depth map aligning by correcting a depth value of the at least one pixel according to depth values of one or more pixels in a vicinity of the coordinate obtained).  One of ordinary skill in the art would have been motivated to have modified Davis with the teachings of Tu to have performed an 

Davis discloses stereo triangulation and matching points and features in images to corresponding points and features of other image (see Davis paragraph 0070).  Further, Davis teaches the optical imaging system is used both for initial imaging, depth and color mapping, and modeling of the hand, body, objects, and environment and to dynamically image hand, finger, body, and object motion for gesture and projection interfacing, to perform user verification and authorization and other security related functions, and to capture video and live stream user activities in 2D and 3D or 4D video and perform other imaging applications (see Davis paragraph 0072).  Davis does not appear to explicitly disclose wherein the identifying comprises determining a location of features of the body part with respect to other features of the body part.  In the same field of endeavor, real time hand tracking, Adhikari teaches training processing and detection and pose recognition processing associated with hand tracking, pose classification, and interface control (see Adhikari figures 4-7 and paragraphs 0017-0019, 0093-0126 specifically for example figure 5, element 510, 520 and paragraphs 0106-0109 where pixels corresponding to a hand are identified and edges formed due to bending fingers because of joints are identified.  And figure 5, element 522-526 and paragraph 0110-0113 where vector features is compared to training vector to calculate distinct hand positions).  One of ordinary skill in the art would have been motivated to have modified Davis to compare captured image data features 

Davis illustrates in figure 22 a schematic diagram of a wrist console.  Davis is silent regarding using processor and memory of a wrist console.  In the same field of endeavor, Kim teaches computer program code to perform steps for tracing articulated body parts using a computer and programming code (see Kim paragraphs 0077, 0083, 0085 and figure 16, element 1602 processor, 1616 memory).  One of ordinary skill in the art would have been motivated to have modified Davis to use a processor having computer program code stored in memory to perform the methods described by Davis as disclosed by Kim so as to facilitate implementing the wrist computing and control console device using known techniques with predictable results.

Davis is silent regarding passing the at least one image to a decision tree of hand postures, the decision tree including a classifier for identifying the position of fingers, wherein the classifier includes a confidence score related to how confident the device is that the gesture classification is accurate, and wherein depending on the confidence score different actions are taken.  

In a related field of endeavor, visual target tracking, Kipman teaches using decision trees to analyze pixels of interest in an observed depth image so as to determine relative joint positions, body part classification and associated 

Davis is silent regarding wherein the method further comprises indicating to a user that the gesture was not recognized and requesting the user to perform the gesture again if the gesture was not recognized.  In a related field of endeavor, detecting basic gestures, Merrell teaches a gesture detection algorithm that requests a user repeat a gesture when, when after evaluation of measured signal set to detect predefined gestures does not result in detecting a gesture (see Merrell figure 18, elements 1806, 1807, 1809 and paragraphs 0093-0109 specifically for example paragraphs 0103-0106).  One of ordinary skill in the art would have been motivated to have further modified Davis with the teachings of Merrell to have requested a user perform a gesture again when a gesture is not recognized so as to alert the user that an input gesture was not recognized using known techniques with predictable results.



Claims 2-5 Cancelled

Consider claim 6, Davis as modified by Tu, Kim, Adhikari, Kipman, Merrell and Ricci teaches all the limitations of claim 1 and further teaches wherein the identifying comprises comparing the depth data to previously stored data (see Davis paragraph 0070, 0072 and Adhikari figures 4-7 and paragraphs 0017-0019, 0093-0126 specifically for example figure 5, element 510, 520, 522, 526 and paragraphs 0106-0113).

gesture interfacing and voice command, video conferencing, and dynamic touch screen display with onboard graphic user interfaces).

Consider claim 8, Davis as modified by Tu, Kim, Adhikari, Kipman, Merrell and Ricci teaches all the limitations of claim 1 and further teaches wherein receiving additional data comprises receiving movement data associated with the gesture performed by a user (see Davis figures 4A-4D, 9A, 9B and paragraphs 0058, 0067 where When light and optical depth mapping and 3D color imaging is performed, the spatial position, directional motion, and orientation of the wrist console is acquired by any combination of onboard accelerometers, altimeters, compasses, and gyroscopes, as well as GPS and radio frequency (RF) directional signal and location data to continuously identify the precise relational 

Consider claim 9, Davis as modified by Tu, Kim, Adhikari, Kipman, Merrell and Ricci teaches all the limitations of claim 7 and further teaches wherein receiving additional data comprises receiving audio data (see Davis paragraphs 0038, 0088 where These embodiments enable touch, voice, and gesture interfacing and voice command, video conferencing, and dynamic touch screen display with onboard graphic user interfaces).

Consider claim 11, Davis as modified by Tu, Kim, Adhikari, Kipman, Merrell and Ricci teaches all the limitations of claim 1 and further teaches wherein the performing an action comprises sending gesture data to an alternate device (see Davis figures 5A-5B, element 802, figure 7, element 802, 803 and paragraph 0123 where left and right wrist consoles are either operating as a single input device and relaying data wirelessly to a remote control device 803 or the wrist consoles 101 are operating as primary operating and control device and streaming data to a remote display 803.  Figures 8A-9B and paragraphs 0124-0130).



at least one sensor disposed on the band shaped wearable housing (see Davis figure 1C, element 107 sensors); 

a processor operatively coupled to the at least one sensor and housed by the band shaped wearable housing (see Davis figure 22, element 2001 processor & memory and Kim paragraphs 0077, 0083, 0085 and figure 16, element 1602 processor, 1616 memory); 

a memory (see Davis figure 22, element 2001 processor and memory and Kim paragraphs 0077, 0083, 0085 and figure 16, element 1602 processor, 1616 memory) that stores instructions executable by the processor to: 

receive, from the at least one sensor (see Davis figure 1C, element 107 sensors), depth data, wherein the depth data is based upon a gesture performed by a user with a body part (see Davis figure 3A-3F and paragraphs 0104-0116 where wrist console scans user’s hand to perform depth mapping of a user’s hand), wherein at least a first of the more than one sensor is located substantially near the top of the user's wrist (see Davis figure 1C element 107 sensor) and collects a first set of depth data (see Davis figure 3E-3F and paragraph 0107 where FIGS. 3E and light imaging system on the top and bottom of wrist consoles worn by a user. In embodiments, a device scans the top and bottom of the hand and fingers, the body, and any objects in the hand or in the field of the light imaging system. emitter array may be assigned to move the focal point of the light beams up and down and back and forth across an x and y axis grid formation during the scanning process and are then assigned fixed positions to monitor hand and finger motion. The emitters form an x-y array for detecting the hand and fingers in the x and y dimensions of space and the sensors detect the presence or absence of a reflection. In embodiments, the depth (z) distance 

form, from the first set of depth data and the second set of depth data, at least one image associated with the gesture performed by the user by creating an image from each of the first set of depth data and the second set of depth data and combining the images to form the at least one image by aligning the images using a pixel to pixel alignment technique (see Davis figures 3A-3L and paragraphs 0104-0116 specifically for example paragraphs 0105-0108 where FIGS. 3E and 3F are perspective views illustrating the wrist console 101 generating a depth and color mapped hand 304 performing a combination of light mapping and imaging using 3D cameras 108 or 4D imaging using a plenoptic multi-lens array cameras 108 on both the top module and bottom of the wrist console 101 and Tu figures 2-4 and paragraphs 0008, 0020-0027 where the aligning method performs a depth map aligning by correcting a depth value of the at least one pixel according to depth values of one or more pixels in a vicinity of the coordinate obtained ); 

by registering two or more images with one another to form a single signal stream (see Davis paragraphs 0066-0078 specifically for example paragraph grid follows the surface shape, texture, and contours of the 3D mapped object and figures 3E-3F where perspective views illustrating the wrist console 101 generating a depth and color mapped hand 304 performing a combination of light mapping and imaging using 3D cameras 108 or 4D imaging using a plenoptic multi-lens array cameras 108 on both the top module and bottom of the wrist console 101 for a single hand are illustrated);

identify the gesture performed by the user from the single signal stream, wherein to identify comprises determining a location of features of the body part with respect to other features of the body part (see Davis paragraph 0065, 0070, 0072, 0075, 0078, 0087, 0090, 0111-0128 where light mapping system is used both for initial mapping and modeling of the hand, body, objects, and environment and to dynamically monitor hand, finger, body, and object motion for gesture interfacing and control and Adhikari figures 4-7 and paragraphs 0017-0019, 0093-0126 specifically for example figure 5, element 510, 520 and paragraphs 0106-0109 where pixels corresponding to a hand are identified and 

perform an action based upon the gesture identified (see Davis paragraph 0065, 0072, 0078, 0087, 0090, 0111-0128 where specifically for example paragraph 0112 FIGS. 4A and 4B are perspective views illustrating the user's hand and fingers 301 used to combine a gesture (making a first) with a motion (turning and moving the wrist) to a assign a customized gesture interface control function. The gesture is mapped and recorded by the wrist console 101. And figure 6D and paragraph 0031 where a user is typing on a projected keypad on the user’s hand.  And paragraph 0087 where light and optical mapping systems are also used to dynamically monitor hand and finger motions and gestures enabling the user to perform touch and gesture interfacing to control the projected interface).

Davis is silent regarding pass the at least one image to a decision tree of hand postures, the decision tree including a classifier for identifying the position of fingers, wherein the classifier includes a confidence score related to how confident the device is that the gesture classification is accurate, and wherein depending on the confidence score different actions are taken.  

In a related field of endeavor, visual target tracking, Kipman teaches using decision trees to analyze pixels of interest in an observed depth image so as to 

Davis is silent regarding wherein the method further comprises indicating to a user that the gesture was not recognized and requesting the user to perform the gesture again if the gesture was not recognized.  In a related field of endeavor, detecting basic gestures, Merrell teaches a gesture detection algorithm that requests a user repeat a gesture when, when after evaluation of measured signal set to detect predefined gestures does not result in detecting a gesture (see Merrell figure 18, elements 1806, 1807, 1809 and paragraphs 0093-0109 specifically for example paragraphs 0103-0106).  One of ordinary skill in the art would have been motivated to have further modified Davis with the teachings of Merrell to have requested a user perform a gesture again when a gesture is not recognized so as to alert the user that an input gesture was not recognized using known techniques with predictable results.

Davis is silent regarding comparing the gesture performed by the user to a library built by the user during use and request the user confirm the gesture identified is correct.  In a related field of endeavor, Ricci teaches that user may create their own gestures so as to facilitate user configuration of desired gestures (see Ricci paragraphs 0440, 0488, 0548).  Further, Ricci discloses that a user may be prompted to confirm that a gesture has been correctly recognized so as to facilitate verification of user inputs (see Ricci paragraph 0511).  One of ordinary skill in the art would have been motivated to have further modified Davis to have incorporated a user created gesture library so as to facilitate user configured gestures as disclosed by Ricci.  Further, one of ordinary skill in the art would have been motivated to have incorporated a request for a user to confirm an identified gesture is correct so as to facilitate verification of a user input as suggested by Ricci using known techniques with predictable results.

Claims 13-16 cancelled

Consider claim 22, Davis as modified by Tu, Kim and Adhikari teaches a product, comprising: a storage device that stores code executable by a processor (see Davis figure 22, element 2001 processor & memory and Kim paragraphs 0077, 0083, 0085 and figure 16, element 1602 processor, 1616 memory), the code comprising: 

light imaging system on the top and bottom of wrist consoles worn by a user. In embodiments, a device scans the top and bottom of the hand and fingers, the body, and any objects in the hand or in the field of the light imaging system. emitter array may be assigned to move the focal point of the light beams up and down and back and forth across an x and y axis grid formation during the scanning process and are then assigned fixed positions to monitor hand and finger motion. The emitters form an x-y array for detecting the hand and fingers in the x and y dimensions of space and the sensors detect the presence or absence of a reflection. In embodiments, the depth (z) distance is measured by triangulation of the light beam reflection off of the target surface to the light sensor either mapping the target surface depth when the light beams are in motion and the object is stationary or dynamically identifying the position of the scanned object when the light beams are fixed and the scanned object is in motion.); 

code that forms, from the first set of depth data and the second set of depth data, at least one image associated with the gesture performed by the user by creating an image from each of the first set of depth data and the second set of depth data and combining the images to form the at least one image by aligning the images using a pixel to pixel alignment technique (see Davis figures 3A-3L and paragraphs 0104-0116 specifically for example paragraphs 0105-0108 where FIGS. 3E and 3F are perspective views illustrating the wrist console 101 generating a depth and color mapped hand 304 performing a combination of light 

by registering two or more images with one another to form a single signal stream (see Davis paragraphs 0066-0078 specifically for example paragraph 0070 where a wrist console performs stereo triangulation by determining the depth of two or more focal points in the scene, and determining the depths of the corresponding points in other images by matching points and features in one image to corresponding points and features in other images. And paragraph 0075 where process converts the point cloud into a mesh in which points on a contiguous surface are connected and determines, for example, that one finger is behind the other, and they are not a single surface. The grid follows the surface shape, texture, and contours of the 3D mapped object and figures 3E-3F where perspective views illustrating the wrist console 101 generating a depth and color mapped hand 304 performing a combination of light mapping and imaging using 3D cameras 108 or 4D imaging using a plenoptic multi-lens array cameras 108 on both the top module and bottom of the wrist console 101 for a single hand are illustrated);



code that performs an action based upon the gesture identified (see Davis paragraph 0065, 0072, 0078, 0087, 0090, 0111-0128 where specifically for example paragraph 0112 FIGS. 4A and 4B are perspective views illustrating the user's hand and fingers 301 used to combine a gesture (making a first) with a motion (turning and moving the wrist) to a assign a customized gesture interface control function. The gesture is mapped and recorded by the wrist console 101. And figure 6D and paragraph 0031 where a user is typing on a projected keypad on the user’s hand.  And paragraph 0087 where light and optical mapping systems are also used to dynamically monitor hand and finger motions and 

Davis is silent regarding code that passes the at least one image to a decision tree of hand postures, the decision tree including a classifier for identifying the position of fingers, wherein the classifier includes a confidence score related to how confident the device is that the gesture classification is accurate, and wherein depending on the confidence score different actions are taken.  

In a related field of endeavor, visual target tracking, Kipman teaches using decision trees to analyze pixels of interest in an observed depth image so as to determine relative joint positions, body part classification and associated confidence in the classification (see Kipman paragraphs 0065-0074 specifically for example paragraphs 0068-0069, 0073 where one or more decision trees to analyze each pixel of interest in an observed depth image so as to find a best-guess of the body part for that pixel and the confidence that the best-guess is correct).  One of ordinary skill in the art would have been motivated to have further modified Davis with the teachings of Kipman to utilize decision tree analysis so as to determine relative joint positions, body part classification and associated confidence in the classification using known techniques with predictable results.



Davis is silent regarding comparing the gesture performed by the user to a library built by the user during use and request the user confirm the gesture identified is correct.  In a related field of endeavor, Ricci teaches that user may create their own gestures so as to facilitate user configuration of desired gestures (see Ricci paragraphs 0440, 0488, 0548).  Further, Ricci discloses that a user may be prompted to confirm that a gesture has been correctly recognized so as to facilitate verification of user inputs (see Ricci paragraph 0511).  One of ordinary skill in the art would have been motivated to have further modified Davis to have incorporated a user created gesture library so as to facilitate user configured gestures as disclosed by Ricci.  Further, one of ordinary skill in the art would 

Consider claim 27, Davis as modified by u, Kim, Adhikari, Kipman, Merrell and Ricci teaches all the limitations of claim 1 and further teaches wherein previously acquired gesture data to get a more accurate gesture representation (see Kipman paragraphs 0058-0079 specifically for example 0067-0069 where exemplar pose determination algorithms can be used to obtain an exemplar pose of the model during an initial iteration or whenever it is believed that the algorithm can select a pose more accurate than the pose calculated/obtained during a previous time step (e.g., via a previous model fitting or exemplar pose determination) and subsequent decision trees may be used to iteratively refine the best-guess of the body part for each pixel and the confidence that the best-guess is correct. For example, once the pixels have been classified with the first classifier tree (based on neighboring depth values), a refining classification may be performed to classify each pixel by using a second decision tree that looks at the previous classified pixels and/or depth values. A third pass may also be used to further refine the classification of the current pixel by looking at the previous classified pixels and/or depth values. It is to be understood that virtually any number of iterations may be performed, with fewer iterations resulting in less computational expense 

Claims 17-21, 28 recite similar claim limitations as claims 6-9, 11, 27 and thus are rejected under similar rational as claims 6-9, 11, 27 detail above.

Claim 10, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al, U.S. Patent Publication No. 2014/0055352, Tu et al, U.S. Patent Publication No. 2015/0189253, Kim et al, U.S. Patent Publication No. 2014/0098018, Adhikari, U.S. Patent Publication No. 2011/0110560, Kipman et al, U.S. Patent Publication No. 20100195867, Merrell et al, U.S. Patent Publication No. 20100299642 and Ricci, U.S. Patent Publication No. 20140309879 in view of Jeong et al, U.S. Patent Publication No. 2012/0105326.

Consider claim 10, Davis as modified by Tu, Kim, Adhikari, Kipman, Merrell and Ricci teaches all the limitations of claim 1.  Davis is silent regarding wherein the depth data comprises infrared data.  In a related field of endeavor, tracking user motion for input, Jeong teaches that depth information may be acquired using a time of flight that an infrared light sent from an infrared transmitter takes to arrive at an optical receiver (see Jeong paragraph 0085).  One of ordinary skill in the art would have been motivated to have modified Davis to acquire depth data using time of flight that an infrared light sent from an infrared transmitter takes to arrive 

Consider claim 23 Davis as modified by Tu, Kim, Adhikari, Kipman, Merrell, Ricci and Jeong teaches all the limitations of claim 1 and further teaches wherein the creating an image from each of the first set of depth data and the second set of depth data comprises using a time of flight calculation (see Jeong paragraph 0085).   

Claim 25 recites similar claim limitations as claim 23, and thus is rejected under similar rational as claim 23 detail above.

	
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
Regarding Applicant’s assertion that mapping and modeling of the hand is not the same as identifying the location of features with respect to other features or using depth data of any kind, as per the claimed limitations, Examiner respectfully disagrees and directs Applicant’s attention to Adhikari figures 4-7 and paragraphs 0017-0019, 0093-0126 specifically for example figure 5, element 510, 520 and paragraphs 0106-0109 where pixels corresponding to a hand are identified and edges formed due to bending fingers because of joints are identified.  And figure 5, element 522-526 and An apparatus and method for light and optical depth mapping, 3D imaging, modeling, networking, and interfacing on an autonomous, intelligent, wearable wireless wrist computing, display and control system for onboard and remote device and graphic user interface control” is disclosed in a summary of the invention. Davis figures 3E-3F are perspective views illustrating a wrist console generating a depth and color mapped hand.  Davis paragraph 0070 indicates “In embodiments, when incorporating one or more stereoscopic lens arrays a wrist console performs stereo triangulation by determining the depth of two or more focal points in the scene, and determining the depths of the corresponding points in other images by matching points and features in one image to corresponding points and features in other images. To overcome the correspondence problem, the stereoscopic imaging system may select to incorporate the light imaging system to project one or more points of light on a target surface enabling the imaging system to verify the precise corresponding points in the images. Once the corresponding points have been identified, the imaging system determines the focal depths of all other points in the scene. “ and paragraph 0075 indicates “In embodiments, when a light scanned depth map is converted to a vertex and vector map by identifying the precise depth and directional position of each surface point, the color mapping process is enabled in which corresponding depth mapped color pixels are assigned to each point on the 3D vertex and vector map. This process converts the point cloud into a mesh in which points on a contiguous surface are connected and determines, for example, that one finger is behind the other, and they are not a single surface. The grid follows the surface shape, texture, and contours of the 3D mapped object.”  Therefore, as best understood by Examiner, mapping and modeling of the hand clearly identifies location of features with respect to other features using depth data.  Particularly in view of the combined teachings including Adhikari’s teaching of training processing and detection and pose recognition processing associated with hand tracking, pose classification, and interface control (see Adhikari figures 4-7 and paragraphs 0017-0019, 0093-0126 specifically for example figure 5, 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s argument that the alignment techniques of Tu may be differentiated from the present disclosure, Examiner respectfully notes that Applicant’s disclosure does not provide any details regarding how Applicant’s “pixel to pixel alignment” is performed.  Further, Applicant’s argument fails to specifically point out how Tu’s alignment technique differs from Applicant’s alignment technique.
Regarding Applicant’s assertion that Davis, Tu, Kim, Adhikari or Jeon fails to teach or suggest “… passing the at least one image to a decision tree of hand postures, the decision tree including a classifier for identifying the position of fingers, wherein the classifier includes a confidence score related to how confident the device is that the gesture classification is accurate, and wherein depending on the confidence score different actions are taken, wherein the method further comprises indicating to a user that the gesture was not recognized and requesting the user perform the gesture again If the gesture was not recognized…”, Examiner has cited Kipman, Merrell and Ricci for these features in the rejection above. 
Regarding Applicant’s assertion that the rejection contains other deficiencies, Examiner respectfully notes that Applicant's argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding Applicant’s assertion that the originally presented claims and currently amended claims are readily distinguishable from the teachings of the references and the state of the art at the time of filing, Examiner respectfully disagrees in view of the rejection above.  Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Connor, U.S. Patent Publication No. 20160313798 (devices for measuring finger motion and recognizing hand gestures).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Dorothy Harris/Primary Examiner, Art Unit 2625